DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election of a plurality of filaments (claim 3), a copolymer (claims 9 and 11), a resorbable material (claim 7), and a variable/restricted distribution (claim 16) in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1, 3-7, 9, 11-14, and 16-31 read on the elected invention.
Claims 2, 8, 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/17.
Accordingly, claims 1, 3-7, 9, 11-14, and 16-31 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 11-14, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Priewe et al. (US 2013/0251774 A1) in view of Cohen (US 2007/0010856 A1).
	The instant claims are drawn to a suture comprising at least one filament and taurolidine carried by said at least one filament.  It is noted that the elected embodiment, drawn to a plurality of filaments, a copolymer, a resorbable material, and a variable/restricted distribution, is what is under current examination. 

	It is not apparent that Priewe’s polymer carriers are necessarily in the form of a filament which is a plurality of filament as instantly elected (limitation and generic to claims 1 and 3-6).  
	Cohen cures this deficiency.
	Cohen teaches multifilament sutures permeated with an antimicrobial solution and coating (see abstract, in particular).  The sutures may include braided sutures from a plurality of polymeric filaments for instance (see [0012])(limitation of claims 1, 3, 4, 5, 6, 9).  The sutures may be made be made of a copolymer such as a glycolide/caprolactone copolymer wherein the antimicrobial agent occupies interstitial spaces and/or a coating (see [0011])(limitations of claims 11, 12, 25); these are described as being absorbable under physiological conditions (“resorbable”) as in claim 7.
	Both Priewe and Cohen are directed to antimicrobial medical devices including sutures.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the multifilament structure as specified by Cohen to be preferable in place of the generic polymer .

Claims 16-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Priewe et al. (US 2013/0251774 A1) in view of Cohen (US 2007/0010856 A1) as applied to claims 1, 3-7, 9, 11-14, and 20-30 above, and further in view of Avelar (US 2013/0226234).
The teachings of Priewe and Cohen have been delineated above.  Neither of these teaches regions of the taurolidine or an equivalent antimicrobial agent, co-extrusino, or matrix same or different as in claims 16-19.  Avelar cures this deficiency.
Avelar teaches the state of the art with regard to braided sutures which are used as wound closure devices and consist of a filamentous fiber or thread which may be bioabsorbable for instance (see [0004]).  The suture threads or filaments may be made by extrusion (see [0074]) and may additionally contain a sheath applied by extrusion for instance (see [0074] and [0076] for instance).  Suture threads (filaments) may have different properties than the material of the core and/or the sheath selectable for strength and flexibility (see [0112]) and may be interwoven in the case of multi-filamentary sutures (see [0119]).  The therapeutic agent may be as a core, filament, multi-filament, or coating of the suture (i.e., braided) or filament, and Avelar teaches that the particular application of the suture may guide the method of applying the therapeutic agent to the suture such as in coatings or selective application or to the entire all or part of the suture (see [0121]).  As such, Avelar indicates that interweaving formulation-coated fiber or containing thread into a suture structure may be desirable for inclusion of anti-infective agents, for instance e(see [0119]).
Priewe, Cohen, and Avelar are all directed to suture structures such as those useful for wound closure applications.  It would have been been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the filaments or fibers as taught by Priewe and Cohen into the 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617